DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1, 5, 7, 11, 13 and 17 have been amended and are hereby entered.
Claims 1-20 are pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. 
The drawings amendments have been entered. Therefore, Fig. 18 objection has been withdrawn due to the applicant's amendments.  
The specification amendments have been entered. However, this particular objection has been maintained due to the applicant's partial amendments.  
Amendments regarding to claim objections have been entered. Therefore, this particular objection has been withdrawn due to the applicant's amendments.
Regarding to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on pages 14-24, in which independent claims set 1, 7 and 13 and its pending claims recite the abstract idea of a certain method of organizing human activity under the groups of “Commercial interactions or legal interactions” and “managing personal behavior or relationship between people”  (Step 2A-Prong 1), and additional elements that integrates the judicial exception into a practical application (Step 2A-Prong 2 and Step 2B) under the improvement in the functioning of a computer, or an improvement to other technology or technical field and/or prove of inventive concept, the applicant’s arguments are not persuasive and the examiner respectfully disagrees. 
For the following reasons: 
For Step 2A-Prong 1 starting in p. 15: The applicant argues that the following new limitations recited in the amended claim set 1, 7 and 13 and its elements do not recite an abstract idea as the amended claims recites: 
a virtual server in communication with the platform server, wherein the virtual server comprises random access memory (RAM) configured to temporarily store all data received from the client database and question and answer database to form the output sent to the platform server and ... 
…
a parsing module in communication with the machine learning module, wherein the parsing module is configured to sift and sort the question and answer data and user data stored in the data repository on the virtual server in RAM and determine which data is relevant to the predictive modeling, and is further configured to output the relevant data to the machine learning module; 
wherein the processor is configured to shut the RAM off to empty the RAM

However, these arguments are not persuasive. Because in order for the examiner to conclude that the claimed invention and its pending claims are part of an abstract idea, the pending claims need to be analyzed and “evaluated after determining what [the] applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI)” for Step 2A-Prong 2 (See MPEP § 2106, subsection II, for more information about the importance of understanding what the applicant has invented, and MPEP § 2111 for more information about the BRI). Thus, it was considered that the amended claims and its limitation steps as a whole and individually were directed to “Commercial interactions or legal interactions” and “Managing personal behavior or relationship between people”. Therefore, these steps are involving commercial interactions for “career consulting and management services” for users to establish successful connections, networking and/or business relations while following a set of assigned tasks to “optimizing, finding and selecting the best job for them” (See ¶0001-02). 

For Step 2A-Prong 2 starting in p. 17: The applicant argues that the claims include other additional elements that integrate the alleged judicial exception into a practical application. Therefore, the applicant concludes that “Using RAM, computing power and machine learning algorithms based on various inputs, outputs and loops, the present application is directed to the practical application of assisting its users to find gainful employment while also being directed to an improvement in computing in this context”. However, the functions of the new step limitations in claims 1, 7 and 13, as a whole, recite the method of “forecasting a chance of success of a user locating employment” by allowing the user to complete at least one “task” while the system  receive users “inputs and outputs” associated to a certain “task”, store the user information, task and their inputs and outputs data, to pull it all, associate individually or in a group, the tasks and their corresponding user’s outputs, monitor user inputs and outputs for updates, analyze the correlation between these tasks and a “confidence metric” and ultimately predict a “chance of success at finding the employment” while sifting and sorting the most relevant user’s data (e.g. questions and answers) and then empty or removing the memory of all the user data. Thus, these amended claims      further describing the abstract idea by applying computer aided hardware for the collection of data (e.g. user’s task and inputs and outputs data, in this case) to associate and assign a probability of success in landing a job when the tasks assigned to the user are completed. In other words, the abstract idea described in independent claims 1, 7 and 13 and its additional elements, while also evaluating claims 4 and 10 (at least one client device; graphical user interface (GUI); a network interface; platform server; a client database; a question and answer database; a virtual server; random access memory (RAM); a machine learning module; modelling server; a data repository; monitoring module; a predictive analyzer module; a multivariate analyzing module, a parsing module and processor (claims 1, 7 and 13), and data set selector module, operator graphical user interface (claim 4), and a recommendation module (claim 10)) were implemented with computer’s software and hardware, which were merely used as a tool (or its “applying it” to a generic computer) to perform an the process of collecting “user’s task data” and outputting the “chance of success at finding the employment” based on the completion of the user’s “task” and “confidence data”. Thus, these limitations do not serve to improve technology or the “computing” technology areas (See MPEP § 2106.05(f)) contrary to what the applicant argues on page 16 by having amended claims that are providing “a computing solution to the problem of large amounts of aggregate data having to be used and stored to properly analyze candidates for employment, and the computing power of costs associated therewith”. Meaning that the computer functioning is not being improved or there isn’t an improvement without referencing to what is well-understood, routine, conventional activity (e.g. implementing the use of ordinary capacity for executing software program instructions or other tasks (e.g., to receive, store, or transmit data) or reciting the limitation steps in a very general or broad manner). Finally, the amended claims and their functional limitation steps and elements are recited in such a broad and un-specific manner that they do not amount to significantly more than further describing the abstract idea already identified as these are also considered well-understood, routine, conventional activity in the realms of “computing” technology due to being specified at a high level of generality. Thus, this claimed invention in its entirety, is focused on the result of its application, which merely outputs an analysis from the gathered data and no other significant steps would amount more than the judicial exception or abstract idea to be eligible at Step 2A-Prong 2. 
For Step 2B starting in p. 17 – 18: Finally, for the same reasons above and for merely claiming conventional computer hardware and its functional step of “...wherein the processor is configured to shut the RAM off to empty the RAM” is not sufficient for the claimed invention to provide an “inventive concept”, which is “found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional”, failing Step 2B as well (See MPEP 2106.05). 

Thus, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.
Regarding to the applicant's arguments of rejection under 35 USC §102 and §103 for the independent claims set 1, 7, and 13 and their dependent claims 2-6, 8-12 and 14-20 on pages 19 – 23: Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, the prior art of Kent (U.S. Pub No. 20200364282 A1) previously applied in claim 20 have been newly incorporated in combination with Polli (U.S. Pub No. 20190026681 A1) in claims 1-4, 7-10, 13-16 and 19-20 as it teaches the newly amended limitations that recite a dedicated “question and answer” database to store this type of “user task data”, a “machine learning module” to “pull data from the virtual server” and communicate with a “parsing module” to “sift and sort the question and answer data and user data stored in the data repository” and determine the relevancy of data for the “predictive modelling”.  Please, refer to the Claim Rejections - 35 USC § 103 section for further details.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because amended claim 1 in its last limitation step recite “where in the processor is configured to shut the RAM off to empty the RAM”. The recited element “processor” in the amended limitation steps is lacking antecedent basis as it was not previously mentioned in the beginning of the claim (See MPEP 2173.05(e)). Therefore, the scope of what is claimed is not clear as no earlier recitation of a “processor” was disclosed. 
Specification
The disclosure is objected to because of the following informalities:
In ¶0057; the improperly disclosed acronym “AI” should be properly defined before being abbreviated, according to MPEP § 2111.01.
In ¶0058; the improperly disclosed acronym “RAM” should be properly defined before being abbreviated, according to MPEP § 2111.01.
In ¶0062 for Step 406, contains a grammatical error in the premise …utilizes the RAM a neural network calculating a score” and should be corrected in accordance to MPEP 608.01(g) and/or 37 CFR 1.71.
In ¶0084, contains the numerical error "clients 1802-1810" and should be corrected to “clients 1802-1808” in accordance to MPEP 608.01(g) and/or 37 CFR 1.71.
Claim Objections
 Claim 7 is objected to because of the following informalities:  contains a grammatical error "the the RAM" and should be corrected to “the RAM” in accordance to MPEP 608.01(m) and/or 37 CFR 1.75(i).  Appropriate correction is required.
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 1 is being used as the most representative of the independent claims set 1, 7 and 13. Step 1: the claimed invention falls under statutory categories of a machine, article of manufacture and a process. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
…allows a user to complete at least one task; 
… for receiving an input…, and sending an output…, wherein the output is associated with the at least one task;
…configured to store user information data;
…configured to store user task data;
…configured to temporarily store all data received…to form the output sent…
…configured to pull data…
… configured to associate the outputs associated with the at least one task and to associate the outputs to the at least one user, a group of users, or both; 
…providing a loop…; 
…to analyze which of the at least one tasks correlates with a confidence metric, wherein the confidence metric predicts employment for a user, and further, to output the confidence metric; …utilizes output confidence metric…to perform predictive modeling to correlate outputs associated with the at least one task with confidence data to output a quantification of chance of success at finding the employment.
…configured to sift and sort the question and answer data and user data stored…and determine which data is relevant to the predictive modeling and is further configured to output relevant data…

These limitations, describe a system, a non-transient computer readable medium and a method for determining and scoring confidence metrics to predict employment for a user. Thus, these limitations are directed to the abstract idea of certain methods of organizing human activity in the form of “engaging in commercial or legal interactions” by evaluating business user’s information to attempt on landing an employment and meet legal obligations as a business or improving business relations as candidates and businesses. As disclosed in the specification, this invention allows “to utilize machine learning, data mining technology, data routing and multivariate analysis to increase the efficiency and effectiveness of the of an employment platform and to forecast the chances of employment whilst recommending tertian tasks that increase the likelihood of success” (see ¶0012 from applicant specifications). Moreover, the claimed invention could also fall as the abstract idea group of “managing personal behavior or relationship between people” as the user needs to follow rules or instructions to increase their chances to find employment by answering questions correctly (see claims 2, 8 and 14). Thus, it represents a certain method of organizing human activities by performing predictions based in data given by the user and assigning scores to determine the likelihood of obtaining an employment opportunity.

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the independent claims 1, 7 and 13 as a whole, while looking for its additional elements of at least one client device; graphical user interface (GUI); a network interface; platform server; a client database; a question and answer database; a virtual server; random access memory (RAM); a machine learning module; modelling server; a data repository; monitoring module; a predictive analyzer module; a multivariate analyzing module and a parsing module; processor individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

For dependent claims 4 and 10, it recites the additional element of a data set selector module, operator graphical user interface (claim 4), and a recommendation module (claim 10), respectively, which is merely used as a tool to perform the abstract idea. Thus, it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.

Step 2B: For claims 1, 4, 7, 10 and 13 t these claims recite the additional elements: at least one client device; graphical user interface (GUI); a network interface; platform server; a client database; a question and answer database; a virtual server; random access memory (RAM); a machine learning module; modelling server; a data repository; monitoring module; a predictive analyzer module; a multivariate analyzing module, a parsing module and processor (claims 1, 7 and 13), and data set selector module, operator graphical user interface (claim 4), and a recommendation module (claim 10), and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-6, 8-12 and 14 - 20, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 – 5, 8 – 11 and 14 – 17: further describes the abstract idea of a method for forecasting the chance of success of a user locating employment using “generalized linear model (GLM)” to choose a relationship form between user employment success prediction and the output (that might be chosen or not) considered” while “removing statistical bias” the increment of the probability of employment location. Thus, being directed to the abstract idea group of “managing personal behavior or relationship between people” as this limitation functional step suggests tasks for the user to follow and increase their probability of finding employment, meaning that these tasks can be considered modified behaviors the user must follow to land a job, which involve answering predetermined questions, type of employment desired salary or any combination thereof (see ¶0052 of specifications). 
Claims 6, 12 and 18: further describes the abstract idea of a method for forecasting the chance of success of a user locating employment and the machine learning model prediction including continuous training inside the neural network.
Claims 19 and 20: further describes the abstract idea of a method for forecasting the chance of success of a user locating employment and the data correlation to job landing success rate and tasks assigned to the user in a question and answer form which one again is directed to abstract idea groups of “engaging in commercial or legal interactions” and to “engaging in commercial or legal interactions” by evaluating business user’s information to attempt on landing an employment and meet legal obligations as a business or improving business relations as candidates and businesses as well.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 
Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Polli (U.S. Pub No. 20190026681 A1) in view of Kent (U.S. Pub No. 20200364282 A1).
Regarding claims 1, 7 and 13: 
A system for forecasting a chance of success of a user locating employment, assisting the user to become employed, or both, the system comprising: (claim 1)
Polli teaches:
at least one client device associated with a user, wherein the at least one client device comprises a graphical user interface (GUI) that allows a user to complete at least one task; (“The reporting engine may be configured to generate a plurality of graphical user interfaces (GUIs) for displaying data on a user device. Examples of such GUIs are illustrated in FIGS. 3 through 31.” ¶0161; Figs 3-31)
a network interface for receiving an input from the GUI, and sending an output to a platform server, wherein the output is associated with the at least one task; (“FIG. 1 illustrates an exemplary network layout comprising one or more screening systems, in accordance with some embodiments. In one aspect, network layout 100 may include a plurality of user devices 102, a server 104, a network 106, one or more databases 108, and one or more screening systems 110” ¶0087; Fig 1 (102, 104, 106))
a client database configured to store user information data; (“The server may be configured to store employees' and candidates' gameplay performance data in the database. The server may also be configured to search, retrieve, and analyze data and information stored in the database. The data and information may include a user's historical performance in one or more neuroscience-based games, as well as the user's current performance in one or more neuroscience-based games.” ¶0097; Fig 1 (104 and 108)) Examiner note: Under Broadest Reasonable Interpretation (BRI), the client database has been interpreted as the “server’s memory” and extended to its connected “databases”, as seen in Fig 1. Also, refer to ¶0016 and ¶0094 for user’s inputs stored in one or more databases and ¶0106 for more info regarding the data stored in the databases.  
a virtual server in communication with the platform server, wherein the virtual server comprises random access memory (RAM) configured to temporarily store all data received from the client database and question and answer database to form the output sent to the platform server; (“A server may include a web server, an enterprise server, or any other type of computer server, and can be computer programmed to accept requests (e.g., HTTP, or other protocols that can initiate data transmission) from a computing device (e.g., a user device) and to serve the computing device with requested data. In addition, a server can be a broadcasting facility, such as free-to-air, cable, satellite, and other broadcasting facility, for distributing data. A server may also be a server in a data network (e.g., a cloud computing network). A server may include known computing components, such as one or more processors, one or more memory devices storing software instructions executed by the processor(s), and data… Computer-readable instructions can be stored on a tangible non-transitory computer-readable medium, such as…a DVD RAM (digital versatile disk-random access memory),” ¶0098-99; Fig 1 (104, 108 and 110); Fig 35 (3503)) Under BRI and in light of the applicant specifications in ¶0059, the examiner takes official notice, that the functional limitation step executed by the RAM for “temporarily store all data received” has been interpreted as holding no patent weight as this “temporary” storage is already integrated in RAM functions and/or can be commanded or automated by the owner or administrator user through control settings (per RAM definition given by the University of Indiana’s Information Technology Services and quora.com for when “RAM clears its memory”). That way it can erase the data while optimizing the memory used to run processes or computer tasks between requests per participant or user. Also, refer to ¶0311 for details of the RAM included Fig 35 and in the “North Bridge” of the system. 
a data repository configured to associate the outputs associated with the at least one task and to associate the outputs to the at least one user, a group of users, or both; (“Referring to FIG. 2, a screening system 110 may include a traits extraction engine 112, a model analytics engine 114, and a reporting engine 116. The screening system may be configured to receive input from a plurality of users. The users may include one or more end users, employees, or job candidates. An end user may be a recruiter for a company or human resource personnel with a company… Job candidates may include users who are applying for a specific position in the company, active job-seekers, users whose resumes/profiles are in a database and who may be potential matches for the company, recent college graduates, students, etc.” ¶0110; Fig 1 (108); Fig 2 (114)) Examiner note: Under the BRI a “task” has been interpreted as a list of actions the system assign to the user, which in this reference is referred as “neuroscience-based computerized tasks” (as stated in ¶0017), some examples are Analogue Risk Task, Choice Task, Dictator Task, among others (refer to ¶0113). Also, refer to ¶0097 for more details about the database and the storing user output data.  
a monitoring module to monitor user inputs and outputs and update the machine learning module thereby providing a loop with the virtual server; (“the model analytics engine can identify characteristics of interest from the employees' gameplay data and job performance ratings, without requiring knowledge of the underlying probability distribution between those characteristics, and determine specific relationships between observed variables. An advantage of machine learning is automatic recognition of complex patterns and intelligent decisions based on analysis of gameplay data and job performance ratings. In some embodiments, the model analytics engine can use non-linear, non-parametric classification techniques, which can perform better than traditional pattern classification algorithms in data sets having many attributes with a small training dataset. ¶0116; Fig 2 (114)) Examiner note: Under BRI, the monitoring module is has been interpreted as the “analytics engine”. Moreover, the constant inputs and outputs to update the machine learning module (MLM) are being used for training dataset. Also, refer ¶0117 for details about updating or training the system.  
a predictive analyzer module to analyze which of the at least one tasks correlates with a confidence metric, wherein the confidence metric predicts employment for a user, and further, to output the confidence metric; and (“FIG. 32 is an overview of how an analytics engine of the system can be used as a predictive model for a business entity attempting to predict how likely a potential hire will succeed as an employee. In the first step, a current employee can complete the tests of the system. Upon completion of the tests, the system can extract cognitive and emotional trait data based on the performance of the employee on the tests. Next, the system can use the employee's rating data and test data to train the analytics engine to determine what characteristics an ideal employee should possess for a specific position at the business entity. Once the analytics engine is adequately trained, the model can be used in the second step for predictive analysis and forecasting. First, the candidate can complete the system's tests. Upon completion, the system can extract traits about the candidate based upon the candidate's performance on the tests. The data from the tests can then be applied to the trained analytics engine to create a fit score for the candidate. These predictive models can be used to assess factors including, for example, how likely a potential hire would be to succeed in a particular role at the company. Accurate predictive models can detect subtle data patterns to answer questions about an employee's future performance in order to guide employers to optimize their human capital.” ¶0212-213; Fig 2 (114) Fig 32) Examiner note: Under BRI, the “user” can be students, post-graduates, job seekers, and individuals seeking assistance regarding career planning as stated in ¶0124 and ¶0004 for this reference. Thus, this prior art invention can predict confidence metrics for employment and assist individuals in career-planning and talent identification.
a multivariate analyzing module in communication with the machine learning module and the data repository, wherein the multivariate analyzing module utilizes output confidence metric from the data repository to perform predictive modeling to correlate outputs associated with the at least one task with confidence data to output a quantification of chance of success at finding the employment. (“the model analytics engine can methodically identify certain traits and establish their relationships with the employees' job performance ratings, by analyzing the employees' behavioral output and job performance ratings using machine learning algorithms. The machine learning algorithms may utilize support vector machines (SVMs) but are not limited thereto. In some embodiments, random forests and other analysis techniques may be used. The machine learning algorithms may be based on statistical inference. The model analytics engine may be configured to automatically identify certain traits and their correlations from the employees' gameplay performance data and job performance ratings” ¶0115; “Accordingly, by using the above-described screening system and methods, pertinent information about candidates can be extracted and analyzed to predict/identify factors that are of interest to a company. The screening system can be used to collect objective data derived from neuroscience-based gameplay data and employees' job performance ratings, and create a dynamic model that is capable of identifying different traits that contribute to success for a specific job position in the company. The dynamic nature of the model allows employee/candidate behavior to be examined over time, instead of examining behavior using a one-time static score”. ¶0121; Fig 2 (114); Fig 20) Examiner note: Under BRI, the multivariate analyzing module has been interpreted as the “the model analytics engine” in the “the screening system” in which help in inferring neuroscience-based gameplay data by using multivariate test (refer to ¶0191) and multivariate ANOVA (refer to ¶0203). Also, refer to ¶0116 - 0118 for more information about the screening system process.
wherein the processor is configured to shut the RAM off to empty the [[the]] RAM. (“The north bridge 3506 is connected to random access memory (RAM) 3503 by a memory bus 3504 and manages access to the RAM 3503 by the processor 3502… The north bridge and south bridge are often referred to as a processor chipset and manage data transfer between the processor, RAM, and peripheral components on the peripheral bus 3509. In some architectures, the functionality of the north bridge can be incorporated into the processor instead of using a separate north bridge chip.” ¶0311; Fig 35 (3502 and 3503)) Examiner note: Under BRI and in light of the applicant specifications in ¶0059, the examiner takes official notice that a RAM has functions (e.g. attribute of being “volatile” while possessing “solid-state drive” or “hard disk drive”) that are inherit from this computing technology in where restarting or emptying the memory is part of conventional features a RAM can have which can also be controlled by user/system settings (per RAM definition given by the University of Indiana’s Information Technology Services and quora.com for when “RAM clears its memory”).

Polli does not explicitly teach the following amended limitations in where there is a dedicated “question and answer database” to store this type of “user task data”, a “machine learning module” to “pull data from the virtual server” and communicate with a “parsing module” to “sift and sort the question and answer data and user data stored in the data repository” and determine the relevancy of data for the “predictive modelling”. However, Kent which is prior art related to “relates to digital productivity, organization, and management tools to help individuals in their job search and networking processes” (See abstract, ¶0001 and ¶0037). Thus, teaches:
a question and answer database configured to store user task data; (“These analytics could be aggregated from individual tasks and events 172 associated with job and network cards, could be aggregated from the data in and position of the actual job and networking cards themselves 173 including other content from internal and external databases 174 such as industry and market trends or comparisons across many users.” ¶0070; Fig 6 (48); Fig 19 (207 and 208)) Examiner note: Also, refer to ¶0042 for more information details stored in the “internal and external databases” 
a machine learning module residing on a modeling server, wherein the modeling server is in communication with the network, wherein the modeling server is and in communication with the network, wherein the machine learning module is configured to pull data from the virtual server, wherein the machine learning module comprises:  (“as depicted in FIG. 20, the system would use outside databases 207, internal databases 208, and algorithms (perhaps generated and/or implemented in a goals and guidance engine application 210), and additional information from user inputs 211, similar profiles 212, other objectives 213, and market trends 216 to evaluate multiple scenarios and estimate how long it would take the individual to connect with a contact 218 given different numbers of networking cards created and acted upon. In a further implementation, goals may be set by a job coach, career coach, an artificial intelligence/machine learning module, or some other user 8, and the output of the goals and guidance engine 210 may be displayed in a different manner than those goals created by the user.” ¶0074; Fig 6, 7 and 11 (64)) Examiner note: Under BRI and in light of the applicant specifications in ¶0015 and ¶0017, the modelling server which is just a “server” has been interpreted as the “module” and “application” that the system or the “digital networking kanban board 220” already holds which are software programs. Also, refer to ¶0076 in where the “AI” using the “machine learning module” can analyze user actions and import other data to automatically “adjust the job cards” that include the tasks that the user needs to follow to land a job.
a parsing module in communication with the machine learning module, wherein the parsing module is configured to sift and sort the question and answer data and user data stored in the data repository on the virtual server in RAM and determine which data is relevant to the predictive modeling, and is further configured to output the relevant data to the machine learning module; (“As outlined in FIG. 3, details 47 associated with these job or application leads, which may come from paper or digital job applications 38 or other job sources 39, in various embodiments will be automatically inputted from some source of a job description using technology such as a parser that may enable a user to collect the data from a photograph of a job position listing 40, scrape a website or other electronic document 41, retrieve the data via an API or other feed from a digital source 42, or obtain the data through some other means 43 as will occur to those skilled in the art. The system then parses the content 44 and outputs it 45 to be stored in job cards 36 for management via application 27.” ¶0040; “The priority optimization model 900 would then calculate an optimized value 297 for each job card 36 in the job applications board 27 by creating a prioritization weighted metric 296 from values that could include a weighted probability 281 of the jobseeker receiving a job in a discrete time period; a personnel momentum and employer need weight 294 corresponding to the headcount and trends in the relevant organization, organizational branch, or market; salary weight 295 corresponding to the similarity between the posted salary and the jobseeker's salary goals; and the competitiveness weight 296 associated with the competitiveness of the jobseeker with the other candidates who have applied for this or similar roles. The output 297 would be a ranked-order presentation of job cards 36 that would be communicated to the system 49 and would be reflected in the job application board 27, as depicted in FIG. 30.” ¶0046 Fig 3 (44 and 45); Fig 28 (900 and 295); Fig 30 (900 and 297)) Examiner note: Under BRI and in light of the applicant specifications in ¶0058-59, the parsing module which is in communication with the machine learning module from the system has been interpreted as the combination of the “parser and the priority optimization model 900” to scrape the data and then organize it by weight and rank to output it as a “job card”. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date  of the claimed invention to have provided Polli with the ability to have a “question and answer database”, a “machine learning module” to “pull data from the virtual server” and communicate with a “parsing module” to “sift and sort the question and answer data and user data stored in the data repository” and determine the relevancy of data for the “predictive modelling”, as taught by Kent because it would be “obvious to try” to have a dedicated database to collect the questions and answer each user inputs/outputs and have a “machine learning module” that can determine the data that have most weight based on data that already have been parsed with another “parsing module” to then organize and prioritize the data based on “relevancy” for the system to suggest the next tasks a user needs to execute to increase their “chance of success to locate employment”. Also, Kent recognizes that “As the Internet has increased in scale and commercial importance, the growing visibility of job postings now often results in hundreds of individuals applying and interviewing for positions that will accept only one candidate. This yields significant inefficiency on the part of companies and perhaps more so for jobseekers as they have to juggle more open applications. Further, an increasingly important component of the modern job search is the process of networking, informational interviews, and getting internal referrals and informal recommendations. Organizing this outreach and the status of these processes can also be difficult to manage. Indeed, even keeping in touch with professional and personal connections can be an unstructured, laborious, even overwhelming process that demands more than the human mind can manage” (Kent; ¶0002).

Regarding claims 2, 8 and 14: 
The combination of Polli and Kent, as shown in the rejection above, discloses the limitations of claims 1, 7 and 13.
Polli further teaches:
wherein the multivariate analyzing module further outputs additional suggested tasks to increase a probability of the user locating employment. (“The system also provided Company B's employees with career development feedback. The system specifically provided each employee with a list of the top three traits that make the employee an ideal fit for their position, and a list of the top three traits upon which the employee could improve. In addition, the system provided recommendations as to how the employee could improve for each trait… Furthermore, employees received career development feedback that was directly based on the assessment. The system's assessment specifically identified the traits of successful employees in a position at the company. The system then gave feedback to the bottom-performing employees about how the employee compared to the model employee, and ways that the bottom-performing employee can improve performance” ¶0283-284; Fig 27) Examiner note: Under BRI, the suggested tasks are being interpreted as the functions of “how the employee could improve for each trait” and as the specific identification of “the traits of successful employees in a position at the company”. Also, the screening system provides a traits report (See Fig. 27) that include emotional traits (refer to ¶0129) such as learning from feedback and learning from mistakes (refer to ¶0135). Finally, the screening system has a recommendation module responsible of recommending additional tasks, as mentioned above, to increase the user’s probability of locating employment (refer to ¶0339). Also refer to ¶0120 and ¶0125 for more information about other recommendations done by the system.

Regarding claims 3, 9 and 15: 
The combination of Polli and Kent, as shown in the rejection above, discloses the limitations of claims 1, 7 and 13.
Polli further teaches:
wherein the multivariate analyzing module uses generalized linear model (GLM) to derive predictions for the outputs, and to allow the multivariate analyzing module to choose a functional form of a relationship between user employment success prediction and the output under consideration whilst removing a statistical bias. (“The square of the Pearson's correlation coefficient is known as the coefficient of determination and can be used to explain the fraction of variance in Y as a function of X in a simple linear regression. The Pearson's correlation coefficient can also be used to describe effect size, which can be defined as the magnitude of the relationship between two groups. When the Pearson's correlation coefficient is used as a measure for effect size, the square of the result can estimate the amount of the variance within an experiment that is explained by the experimental model… The r value for each trait characteristic may be indicative of the correlation between the respective trait characteristic and a predictive equation in the employee model. The R2 value for each trait characteristic may be indicative of the variance in the employee model as denoted by the respective trait characteristic.” ¶0183-0184; Fig 15 (1500)) Examiner note: Under BRI, the relationship between the user employment success prediction and the output under consideration has been interpreted as “correlation between the respective trait characteristic and a predictive equation in the employee model” as stated above. According to the GLM definition, this term has been interpreted as the “simple linear regression” previously mentioned. Also, this reference ensures “review[ing] the gameplay data based solely on the analysis and recommendation provided through the reporting engine, without extrinsic factors and/or external biases affecting their review.” as stated in ¶0158. Also, the use of multivariate ANOVA includes GLMs (refer to ¶0203).

Regarding claims 4, 10 and 16: 
The combination of Polli and Kent, as shown in the rejection above, discloses the limitations of claims 1, 7 and 13.
The non-transitory computer-readable medium of claim 7, wherein the machine learning module further comprises: (claim 10)
Polli further teaches:
a data set selector module in communication with the data repository, wherein the data selector module determines which outputs to use in the machine learning module and which outputs to exclude from the machine learning module, and further allows an operator to choose outputs to be used using an operator graphical user interface; (“The model analytics engine may be configured to determine the correlation between the traits and employer-provided ratings of the employees, and to generate the employee model based on the correlated traits. For example, the model analytics engine can apply data mining and clustering algorithms to the correlated employees' gameplay data and employer-provided ratings, to generate and fine-tune the employee model…The employee model may be contrasted against an appropriate baseline group. The baseline group may be selected from a database comprising of employees from other fields, who may be similar to the target group of employees taking the neuroscience-based tests in terms of demographic factors such as gender, age, ethnicity, educational background, but who do not work in in the same field as the target group of employees. The model analytics engine can determine whether an employee taking the neuroscience-based tests is classified as in-group or out-of-group, by contrasting the employee's gameplay data with the baseline group.” ¶0114; Fig 13 and Fig. 17A-B) Examiner note: Under BRI, the data set selector module has been interpreted as “the model analytics engine” in where the system can further let the user manipulate the output, interpreted as the “employees’ game completion progress” through a graph across different points in time and compare groups of participants as stated in ¶0179. Also, refer to ¶0195-0200 for more information about modifications in graph view based in results between groups. 
a recommendation module configured to output the confidence metric, and to output recommended additional tasks. (“The computer program product of embodiment 10, wherein the talent identification system further comprises a recommendation module, wherein the method further comprises recommending by the recommendation module a career based on the career propensity of the subject” ¶0339; Fig 27) Examiner note: Under BRI, the confidence metrics are being interpreted as “career propensity” values. Also, refer to ¶0283-284 for the recommendation of additional tasks to participants.

Regarding claim 19: 
The combination of Polli and Kent, as shown in the rejection above, discloses the limitations of claim 13.
Polli further teaches:
further comprising the step of correlating, at the server, user data and result data with job landing success rate. (“The system can use scores generated by the individual assessments within the system to create a fit score for a subject. The fit score can be an aggregation of the scores of the individual tasks. The fit score can range from 0-100% and predict the likelihood that a subject would be suitable for a specific position or career industry.” ¶0085; Fig 2 (114)) Examiner note: Under BRI, the job landing success rate has been interpreted as the function of using the “fit score” to “predict the likelihood that a subject would be suitable for a specific position or career industry”. Also, refer to ¶0111 in where the correlation done by the screening system between the “employer-provided ratings and the employees' performance on the neuroscience-based games”. For more information about the likelihood of the candidate's success in a position based on the fit score, refer to ¶0117 – 0121.

Regarding claim 20: 
The combination of Polli and Kent, as shown in the rejection above, discloses the limitations of claim 14.
Polli does not explicitly teaches the following limitation, however, Kent teaches:
further comprising the step of automatically generating tasks for a user at a question and answer database. (“In other implementations, user 8 uses a form to populate general tasks, recommendations, advice, or to-dos or other strategies that she wants to try out in different cards. Then the system could use a random number generator to randomly sample from all the tasks, recommendations, advice, or to-dos that the user 8 input previously and propose content, such as a suggested task or advice to an event 56 of a networking card 125 and task list, where the user 8 could accept or dismiss the suggested content. Finally, based upon the acceptance or dismissal of the advice, additional weight could be given to content where the user 8 previously accepted the content into the event and task list 56 of her networking cards 125. This would allow for the most accepted suggestions to have the possibility of appearing more frequently.” ¶0064; “Further, in another implementation of this application, there might be pre-set or dynamically generated best practices 80, guidance, tasks/events, and other content that are auto-generated or pre-populated based on a rules-based engine or a machine-learning or similar AI application associated with each networking card with respect to the particular column that it is in, as depicted in FIG. 11… Consequently, the system could infer the degree of success for the networking card 125 from the presence of a task 150 and the data in task matrix 301. Task matrix 301 would also include a vector 303 of categories and probabilities that the category corresponds to the task or event.” ¶0065-66; Fig 5 and 8) Examiner note: Under BRI, the automation of generating tasks for a user at a question and answer base has been interpreted as the function of the system to use the populated forms that the user previously wanted to do and use it as a “pre-set or [by] dynamically generated best practices 80, guidance, tasks/events, and other content that are auto-generated or pre-populated”.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date  of the claimed invention to have provided Polli with the ability to automatically generate tasks based on a question and answer database, as taught by Kent because it would be “obvious to try” to automate such questions and answers already stored in the system for the system to be able to accurately predict what would be question or answer that the user might need to do and assign the task to ultimately land the job with the preferred employer. Also, Kent acknowledges that “As the Internet has increased in scale and commercial importance, the growing visibility of job postings now often results in hundreds of individuals applying and interviewing for positions that will accept only one candidate. This yields significant inefficiency on the part of companies and perhaps more so for jobseekers as they have to juggle more open applications. Further, an increasingly important component of the modern job search is the process of networking, informational interviews, and getting internal referrals and informal recommendations. Organizing this outreach and the status of these processes can also be difficult to manage. Indeed, even keeping in touch with professional and personal connections can be an unstructured, laborious, even overwhelming process that demands more than the human mind can manage” (Kent; ¶0002).

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Polli (U.S. Pub No. 20190026681 A1) in view of Kent (U.S. Pub No. 20200364282 A1) in further view of  Taylor (U.S. Pub No. 20200134569 A1).
Regarding claims 5, 11 and 17: 
The combination of Polli and Kent, as shown in the rejection above, discloses the limitations of claims 1, 7 and 13.
Polli does not explicitly teaches the following limitation in where the user interface provides the user to fill out “questionnaires” with “multiple choice questions”. However, Taylor which is prior art generally relates to “recruiting and networking systems and more particularly to assessment-based talent matching and networking” (See abstract and ¶0002 and ¶0004). Thus, teaches:
wherein the at least one tasks comprises, using the user interface, filling out questionnaires provided by the server, answering multiple choice questions provided by the server, inputting an ideal a type of type of employment, a desired salary, or any combination thereof (“the planning module 318 is configured to generate a career planner/matrix for the user based on the user's assessment results, which may be used by career counselors, teachers, coaches, and/or parents to better help align educational and/or experience based opportunities for an individual based on what is relevant to their answers. The career planner/matrix may comprise a report that describes each of the user's results from the various assessments, explains the user's strengths and weaknesses based on the assessment results, and describes other traits and interests for the user.” ¶0099; “Users will be asked to enter additional information to allow the different features to analyze (and compare if applicable) the user's data to other internal/industry data. For the window shopping, only 1 option will be displayed for the users; however, the true number of results will be displayed for added impact. (e.g., 15 career paths are found to be relevant for this person based on the data they entered, however, only one career path will be displayed). This will engage the users to register and view the remaining analysis.” ¶0135; Figs 4-6) Examiner note: Under BRI, the questionnaires, are being interpreted as the “assessments” offered, which include “tests, quizzes, surveys or other forms”, and the use of multiple-choice questions are involved in such formats (this function is taught in another embodiment for choosing a user’s potential date partners, see ¶0109). Also, refer to ¶0040 and ¶0050 to learn more about other types of assessments offered in this reference. Finally, ideal types of employment can be selected and indicated by the user as well (refer to ¶0114). 

 It would have been obvious to one of ordinary skill in the art before the earliest effective filing date  of the claimed invention to have provided Polli as modified by Kent with the ability to provide a “user interface” in where the user can fill a questionnaire including questions in multiple choice format to address an employment seeker’s desired and interests, as taught by Taylor because it would be “obvious to try” to consider what are the preferences of the user regarding the best fit between their values and needs and a company’s position and as Taylor recognizes that “conventional recruiting systems only consider the user's hard factors such as grades and work experience and do not have a way to consider other factors that define who a person is. Furthermore, conventional systems are not focused on diversity inclusion recruiting that promotes greater equality for all candidates and promotes the power of social capital, which is heavily impacted by diversity inclusion.” (Taylor; ¶0003). 

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Polli (U.S. Pub No. 20190026681 A1) in view of Kent (U.S. Pub No. 20200364282 A1) in further view of  Taylor (U.S. Pub No. 20200134569 A1) and Kulkarni (U.S. Pub No. 20200005214 A1).
Regarding claims 6, 12 and 18: 
The combination of Polli and Kent, as shown in the rejection above, discloses the limitations of claims 1, 7 and 13.
Polli does not explicitly teaches the following limitation in where the “machine learning module” specifically uses a “neural network”. However, Kulkarni which is prior art related to “techniques for performing interaction-based predictions and recommendations for applicants” by providing “online professional network 118 [that] includes a profile module 126 that allows the entities to create and edit profiles containing information related to the entities' professional and/or industry backgrounds, experiences, summaries, job titles, projects, skills, and so on.” (See abstract, ¶0001 and ¶0015). Thus, teaches:
wherein the machine learning module comprises a neural network having a plurality of nodes and at least two hidden layers, wherein the loop is created to continuously train nodes on the neural network. (“Feature-processing apparatus 204, model-creation apparatus 210, and management apparatus 206 may additionally be implemented together and/or separately by one or more hardware and/or software components and/or layers.” ¶0052; “For example, the functionality of each machine learning model may be provided by a regression model, artificial neural network, support vector machine, decision tree, naïve Bayes classifier, Bayesian network, clustering technique, collaborative filtering technique, deep learning model, hierarchical model, and/or ensemble model.” ¶0053; “Portions of the present embodiments (e.g., feature-processing apparatus, model-creation apparatus, management apparatus, data repository, online professional network, etc.) may also be located on different nodes of a distributed system that implements the embodiments.” ¶0068; Figs 1 and 3) Examiner note: Under BRI, the examiner takes official notice that the elements of a neural network having a plurality of nodes and at least two hidden layers, with a loop to train the neural network nodes is inherit and is the very structure of a neural network and function for predictions that train itself (per news.mit.edu for “Explained: Neural Networks” definition).

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Polli as modified by Kent and Taylor with the ability to automatically generate tasks based on a question and answer database, as taught by Kulkarni because “it would be obvious to try” to include such a “machine leaning” subset, such as a “neural network” which specializes in re-training data by iterating inputs and outputs and meeting certain weights or threshold in order to meet an data improvement (per news.mit.edu for “Explained: Neural Networks” definition) so the system in which this technique was integrated can keep up with the changes between the participants and the employers interactions that contribute to the “chance of success of locating employment” in each participant. Also, recognizes Kulkarni that “In turn, users and/or data in online professional networks may facilitate other types of activities and operations. For example, professionals may use an online professional network to locate prospects, maintain a professional image, establish and maintain relationships, and/or engage with other individuals and organizations. Similarly, recruiters may use the online professional network to search for candidates for job opportunities and/or open positions. At the same time, job seekers may use the online professional network to enhance their professional reputations, conduct job searches, reach out to connections for job opportunities, and apply to job listings. Consequently, use of online professional networks may be increased by improving the data and features that can be accessed through the online professional networks.” (Kulkarni; ¶0003).
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Terhark (U.S. Pub No. 20180232751 A1) is pertinent because it is “relates to a predictive modeling system and, more particularly, to a computer-based system to effectively determine a probability of transition between an original state and a desired state, such as from one occupational position to another occupational position, and to indicate how to optimize the probability of the transition.”
Kumar (U.S. Pub No. 20170308811 A1) is pertinent because it is “Talent Artificial Intelligence Virtual Agent (“TAIVA”) performs the function of an artificial intelligence driven career coach agent. The invention may serve the human resource, talent analytics, employee engagement and independent career coach functions for enterprises and professionals. Similar to a career coach who works with talent and helps them discover better opportunities and growth, this invention uses the power of machine learning and collaborative findings to discover the opportunities.”
Scarborough (U.S. Pub No. 20050273350 A1) is pertinent because it is about “For example, pre-hire and post-hire information can be collected electronically and used to build an artificial-intelligence based model. The model can then be used to predict a desired job performance criterion (e.g., tenure, number of accidents, sales level, or the like) for new applicants. A wide variety of features can be supported, such as electronic reporting.”
Carter (U.S. Pub No. 20150006422 A1) is pertinent because it “relates to systems and methods for the operation of an employment matching service utilizing electronic data related to participants' electronic profiles, e.g., personality, values, and culture”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629